,Wade, C. J.
1. The bill of exceptions was not sued out in time to preserve the exception therein based upon the overruling of a demurrer to the accusation, and. there was no exception pendente lite. The assignment of error upon the same ground, which appears in the motion for a new trial, can not be considered. Redwine v. Street, 18 Ga. App. 77 (89 S. E. 163) ; Kent v. State, 15 Ga. App. 210 (82 S. E. 762) ; Wills v. Young, 15 Ga. App. 352 (83 S. E. 275); Coulson v. State, 13 Ga. App. 148 (2), 150 (78 S. E. 1108), and cases there cited; Mayor &c. of Dublin v. Dudley, 2 Ga. App. 762 (59 S. E. 84).
2. There is no substantial merit in either of the two remaining special grounds of the motion for a new trial.
3. The evidence supported the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


■George and Luke, J.J., eoneur.